Citation Nr: 0205259	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee condition.

(The Board will decide the issues of entitlement to service 
connection for right and left pes planus and a right knee 
condition on their merits in a later decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In this rating decision, the RO 
found that new and material evidence to reopen claims for 
service connection for bilateral pes planus and a right knee 
condition had not been submitted.  The veteran filed a notice 
of disagreement with the rating decision in May 2000.  In 
September 2001, a statement of the case was issued.  Later in 
that month, the veteran filed his substantive appeal.

A hearing before the undersigned was held by videoconference 
in December 2001.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral pes planus 
and a right knee disability on the merits pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
thereof as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.)).  After giving, and reviewing any response to, the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  A July 1957 rating decision severed a grant of service 
connection for bilateral pes planus made by rating decision 
dated in May 1945.  The veteran did not appeal the decision.

2.  Evidence added to the record since the July 1957 rating 
decision severing service connection for bilateral pes planus 
is not cumulative or redundant, is relevant and probative, 
and is so significant that it must be considered in order 
fairly to decide the merits of the claim.

3.  In an August 1948 decision the Board denied entitlement 
to service connection for internal derangement of the right 
knee with painful neuroma.  In an October 1950 rating 
decision reopened and denied the claim of entitlement to 
service connection for a right knee condition.  The veteran 
did not appeal that rating decision.

5.  Evidence added to the record since the October 1950 
rating decision is not cumulative or redundant, is relevant 
and probative, and is so significant that it must be 
considered in order fairly to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1957 rating decision severing service connection 
for pes planus and the October 1950 rating decision denying 
the reopened claim for service connection for a right knee 
condition are final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the July 1957 severance of 
service connection for bilateral pes planus is new and 
material, and the issues of service connection for right and 
left pes planus, respectively, are reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Evidence received since the October 1950 rating decision 
denying the reopened claim for service connection for a right 
knee condition is new and material, and the issue is 
reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Veterans Claims Assistance Act of 2000

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001), (the VCAA) contains extensive provisions affecting the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of Title 38, United States Code to eliminate the 
requirement that a claimant come forward with evidence to 
establish a "well-grounded" claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The statute significantly heightens 
VA's duties under former law to assist the claimant in 
development of evidence, and to provide the claimant with 
certain notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because the Board is reopening the veteran's claim, further 
assistance in substantiating this aspect of the veteran's 
claims is unnecessary.

b.  New and material evidence and service connection

The last final decisions denying entitlement to service 
connection for a right knee condition and bilateral pes 
planus were dated in October 1950 and July 1957, 
respectively.  As the veteran did not appeal these denials of 
service connection, they became final.  38 U.S.C.A. § 7105.

Once a RO decision on a claim becomes final, the claim will 
not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
April 1993 rating decision.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Id. at 327; 38 C.F.R. § 3.156(a).  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) 
has been amended, the amended version is effective only for 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001)  Thus, it 
does not apply to this appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In each case, however, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability must be established by 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When 
a proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999).  On the other hand, a lay person may be a 
competent source of other evidence pertinent to a service 
connection claim.  See Grottveit v. Brown, 5 Vet. App. 91 
(where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).

A statutory presumption of soundness provides that a veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service "except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable . . . evidence 
demonstrates that an injury or disease existed prior 
thereto."  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  However, "the presumption only attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  A history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation of the disability during service.  A statutory 
conclusion of aggravation may apply.  "A preexisting injury 
or disease will be considered to have been aggravated by 
active military . . . service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001); see also Browder v. Brown, 5 
Vet. App. 268, 271 (1993) (Board must "explain the criteria 
it used to determine whether there was an increase in 
disability of [the preexisting condition] during service and 
how, pursuant to such criteria, it concluded that [there was 
no in-service worsening].").  

c.  Evidence of record

Evidence that was of record at the time of the prior denials 
of service connection for bilateral pes planus and a right 
knee condition, respectively, included service personnel and 
medical records.  The report of the entrance examination 
given to the veteran in September 1942 notes 3rd degree pes 
planus that was non-symptomatic and not disabling.  The 
veteran reportedly gave a history of a "trick" right knee.  
However, defects of the musculoskeletal system were noted to 
be absent.

The service records document that the veteran received 
medical attention several times, eventually having surgery, 
for his right knee.  On separate occasions in December 1942, 
January 1943, and February 1943, he was hospitalized with a 
recurring dislocation.  While being treated, he gave an 
account of having injured his right knee in a football game a 
few years before entering service.  In a June 1943 disability 
determination, it was found that the veteran was unable to 
perform his duties satisfactorily because of his knee.  It 
was noted that during a one-block walk, his knee "came out 
of joint" four times.  Later in June 1943, the veteran had 
surgery on his right knee for removal of the medial semilunar 
cartilage.  The diagnosis at discharge from the hospital in 
July 1943 was incomplete dislocation of the articular 
cartilage of the medial knee.  The veteran remained with a 
casual company until he was separated from service in October 
1943.

No treatment for pes planus is reported in the veteran's 
service medical records.

The report of the separation examination given to the veteran 
in October 1943 contains diagnoses of recurrent dislocation 
of the right knee and bilateral 3rd degree pes planus.  
Commentary accompanying these diagnoses describes a 
"severe" deformity of the right knee, cause undetermined, 
and bilateral pes planus, "1st pronation, symptomatic."  An 
October 1943 Board of Review report contains the same 
diagnoses and indicates that the veteran was being discharged 
on account of his disabilities of the right knee and the 
feet.  It contained a conclusion that the disabilities 
existed prior to service and were permanent.

The report of a VA examination conducted in May 1945 contains 
a diagnosis of "internal derangement of the right knee 
joint, E[xisted]P[rior]T[0] I[nduction], operated [sic] while 
in military service, with residuals," "[p]es planus, 3 
degrees, bilateral . . . right is symptomatic."

A June 1945 statement by Howard E. Bowman, M.D., notes that 
the veteran complained of an "almost constant burning 
sensation" in the right knee and pronounces the right knee 
joint "excessively relaxed," with "extra motility in the 
junction of the [f]ibula and the [t]ibia."  Dr. Bowman 
stated there the right knee condition "seem[ed] worse than 
in 1942."  

A November 1945 VA Notice to Report for Outpatient Service 
shows that the veteran was to be evaluated for the need for 
arch supports or modification of shoes.

In a January 1946 affidavit, the veteran asserted that he 
repeatedly had trouble with his right knee because of the 
physical activity required by his service, that he 
experienced repeated dislocations that his physicians did not 
know how to correct through manual manipulation of the joint, 
and that he had an ongoing burning sensation in the knee.  

A May 1946 examination report by Irwin S. Leinbach, M.D., 
indicates that the veteran gave a history of having had a 
"'trick [right] knee,'" the result of a football injury, 
for several years before he entered service.  Dr. Leinbach's 
diagnoses for the right knee were "[I]nternal derangement of 
the knee joint, involving the medial cartilage . . . existed 
prior to service," "[s]ynovitis, traumatic, moderately 
severe, incurred in basic training, during military 
service," "[s]prain, chronic, ligaments of the knee joint 
with service connected irritation and aggravation," and 
"[o]steochondritis of the upper surface of the right 
patella, chronic, cause undertermined but at present 
producing symptoms."  His diagnosis for the feet were 
"[p]es planus, third degree, moderately symptomatic, cause 
undetermined, claims service aggravation."

A letter dated in June 1946 from a VA Chief Medical Officer 
in Reading Pennsylvania to his counterpart in Philadelphia, 
Pennsylvania contains the observation that the right knee 
"broke down during training and was operated [sic] for loose 
cartilage," the Medical Officer asserted that it was error 
for VA adjudicators to deny service connection for the 
condition.

The report of a VA examination performed in September 1946 
sets forth diagnoses of "osteoarthritis[,] degenerative, 
right knee[,] moderately severe" and "pes planus bilateral, 
grade three, symptomatic."  The report of x-rays taken of 
the right knee in connection with the examination states an 
impression of "[d]egenerative arthritic changes involving 
the right knee" and notes the presence of "evidence of 
calcification along the medial collateral ligament which 
probably represents either a post-operative change or a 
degenerative defect subsequent to the previous trauma."

The transcript of a hearing held at the RO in November 1946 
contains testimony by the veteran about his right knee 
condition, which he stated he felt was due both to trauma and 
strain during basic training (e.g., from hiking or "'hitting 
the ground'") that aggravated the tendency of the knee 
before service to become dislocated and to poor execution of 
the surgery that was performed on the knee during service.

The report of a VA examination conducted in May 1947 notes 
that since October 1946, the veteran had been laid off from 
his job at a hat factory because of disability of the right 
knee.  The report states diagnoses of "arthritis, post-
traumatic, right knee, [following from] internal derangement 
[of the] r[igh]t. knee joint" and "pes planus, 3rd degree, 
bilateral, right symptomatic."

Medical records from a military hospital in Valley Forge, 
Pennsyvania indicate that in May 1947, the veteran was 
admitted there for possible surgery on his right knee.  The 
diagnoses at admission were "[r]upture, partial, moderate, 
anterior and posterior cruciate ligaments, knee, right, cause 
undetermined" and "[n]euroma, painful, cutaneous branch of 
saphenous nerve, right, following medial meniscectony, knee, 
right, [in June 1943]."  It was noted that during the 
surgery performed in service, the saphenous nerve may have 
been severed accidentally.

A lay statement by L.C. dated in April 1947 was to the effect 
that the veteran had no problem with his knees evident to the 
writer before service but did after service.

A lay statement dated in August 1947 by P.L. was to the 
effect that that the veteran had no problem with his knees 
evident to the writer before service but did after service.  
A lay statement dated in August 1947 by P.A. , who worked 
with the veteran at the hat factory, was to the effect that 
the veteran could not carry on his job because of problems 
with his "injured knee."

A lay statement dated in May 1948 by A.T., who said that he 
was hospitalized with the veteran during service in August 
1943, averred that the veteran had problems with his knee, 
and would walk with a limp, while in the hospital.

Of record is the transcript of a hearing held at the RO in 
May 1948.  The veteran contended that the veteran incurred 
further disability of his right knee because the saphenous 
nerve was accidentally cut during the surgery performed 
during service.  

Another letter from Dr. Bowman, this dated in August 1948, 
states that he treated the veteran's right knee in 1942 
before he entered service, examined him in November 1943, and 
believed that his right knee disability was currently causing 
more distress than it did prior to September 1942.

Medical records from St. Joseph's Hospital, in Reading, 
Pennsylvania show that the veteran received outpatient 
treatment for his right knee from February to March 1949.  
His diagnosis upon admission was tears of the semilunar 
cartilage and of the base of the anterior cruciate ligament, 
chronic synovitis, and osteochondritis dessicans of the 
patella.  Surgery was performed to shave the cartilage of the 
patella, excise torn lateral cartilage, and revise the fat 
pad of the patella.  

The report of x-rays taken of the veteran's right knee at St. 
Joseph's Hospital in June 1950, were interpreted as showing 
"[p]ost-traumatic arthritis, trauma of menisci."

Evidence added to the record after the last prior denials of 
service connection for bilateral pes planus and a right knee 
condition include private medical records, lay statements and 
testimony, and a VA examination report.

Medical records furnished by Cleto G. Cinelli, M.D., show 
that he saw the veteran in April 1970 for pain in the right 
foot persisting since 1967.  Dr. Cinelli diagnosed the cause 
of this pain as pes planus right foot with secondary 
tenosynovitis of the tibialis posticus.  That diagnosis was 
also reported in the report of x-rays of the right foot 
included in his records.  A hospital discharge summary 
prepared by Dr. Cinelli reflects that in March 1971, after a 
history of complaints of pain in the right foot, the veteran 
underwent a triple arthrodesis with bone graft for the right 
foot and ankle (the bone having been taken from the right 
knee).  A Certificate of Attending Physician prepared by Dr. 
Cinelli in July 1971 cites clinical findings of pain and 
swelling in the right foot and states diagnoses of 
"[o]steoarthritis of the right foot with foreign bodies" 
and "[t]endinitis of the tibialis posterior on the left."  

Also of record is the report of a VA examination conducted in 
September 1971 in connection with a claim that the veteran 
had filed for nonservice-connected pension benefits.  X-rays 
were taken of the right knee and proximal tibia and of the 
right ankle and foot at the time of the examination.  For the 
right knee and proximal tibia, the radiology report described 
findings of "marginal irregularity and hyperstosis arising 
from the medial tibial plateau of the right knee," 
"evidence of faint calcification within the lateral 
meniscus," "interarticular space of the right knee joint. . 
.  within normal limits," and "[m]ild hypertrophic changes 
. . . along the posterior aspect of the patella."  It was 
noted that "[n]o abnormality [was] identified in the left 
knee, taken for comparison."  For the right ankle and foot, 
the radiology report described findings of "evidence of 
[the] triple arthrodesis . . . with fusion of the subtalar, 
talonavicular and calcaneal cuboid joints," the continuation 
of grafted bone "along the medial aspect of the navicular-
first cuneiform-first metatarsal joints," "[f]lexion 
deformities . . . in the distal interphalangeal joints of the 
3rd, 4th and 5th toes," and "marked flattening of the 
longitudinal arch of the right foot, resulting in pes planus 
deformity."  

It was noted that the bony structures of the right ankle were 
intact and that "[t]he left ankle and foot, taken for 
purposes of comparison, show[ ] only a moderate pes planus 
deformity, without any post-traumatic or post-operative 
changes."  (The VA examiner's clinical diagnoses, written in 
longhand, are largely illegible.)

With his claim to reopen the service connection issues 
concerning a right knee condition and bilateral pes planus, 
the veteran submitted two lay statements, both dated in 
November 1999.  

J.Q. wrote that he had served with the veteran in the same 
squad and remarked that he had not seen the veteran for forty 
years.  J.Q. recounted that during service, the veteran while 
running "hit a hole and all the bones in his knee cracked 
like a transmission."  J.Q. indicated that the veteran had 
not evinced any problems with his knees before incurring this 
injury but afterwards, evinced problems with his right knee 
and an inability to perform his duties.  J.Q. noted that his 
commanding officer told him to recommend to the veteran that 
he have surgery on his right knee because it was giving him a 
great deal of trouble.  

F.O., averred that he witnessed the veteran fall against a 
plate glass window and cut his right hand very badly in 1943, 
while the veteran was in Reading, Pennsylvania on 
convalescent furlough.  F.O. said that at the time of the 
accident, the veteran said that he had fallen because his 
right knee gave out.  F.O. asserted that the veteran began 
having severe problems with his right knee after surgery on 
that knee was performed during service.

The transcript of a hearing before the undersigned Member of 
the Board conducted by videoconference in December 2001 
contains testimony by the veteran about his right knee 
condition and his bilateral pes planus.  

The veteran testified that a few years before before entering 
service, he had injured his right knee playing football.  He 
said that before service, he had a right knee symptoms only 
of strained ligaments, had full use of his right knee, and 
had never had surgery on the knee.  The veteran recounted 
that during service, he injured his right knee during a run, 
when he fell into a hole in the ground and his leg cracked 
audibly.  The veteran averred that the surgery for his right 
knee during service had been unsuccessful.  He related that 
after service, orthopedic surgeons at St. Joseph's Hospital 
(Reading, Pennsylvania) had found bone chips in his right 
knee and had suggested that this was the result of surgery 
poorly performed during service.  The veteran testified that 
when he was home on convalescent furlough after that surgery, 
his right knee gave out and he fell into a plate glass 
window, receiving a gash (apparently on his hand).  

Concerning his bilateral pes planus, the veteran asserted 
that the condition became worse during service.  He testified 
that after 17-mile marches, his feet would become swollen.  
(He indicated that he had gone to sick call for the swelling 
but thought that no records were made of those visits.)  He 
recounted that shortly after service, VA referred him to a 
private physician to see about getting arch supports and/or 
steel braces for his feet.  He said that he was given "steel 
arches" that had been made for his feet but stopped wearing 
them because they hurt.  

d.  New and material evidence to reopen service connection 
claims

The Board finds that the evidence introduced into the record 
after the last prior denials of service connection for a 
right knee condition and bilateral pes planus--the 1970 and 
1971 records of Dr. Cinelli, the VA examination and x-ray 
reports of September 1971, the November 1999 statements of 
J.Q. and F.O., the December 2001 hearing testimony of the 
veteran is new.  That is, none of the evidence was of record 
at the time of the prior decisions and none is cumulative of 
any evidence that was then of record.  The materiality of 
this evidence depends on whether it bears substantially and 
directly upon one or more legal elements of the claim.

i.  Right knee

The essence of the veteran's service connection claim 
concerning the right knee condition has been that two 
injuries incurred during active service - - falling into a 
hole during a run and damage from improperly performed 
surgery - - aggravated permanently what had been a mild 
defect of the knee resulting from an injury received a few 
years before service during a football game.  Under this 
theory, the question of service connection depends on whether 
the veteran is entitled to the conclusion of aggravation 
because his condition worsened during service or rather, is 
not entitlement to the conclusion because there has been a 
specific finding that any worsening during service was due to 
the natural progress of such disease.  However, because no 
defect or abnormality of the right knee is considered to have 
been "noted" on the veteran's service entrance examination 
(despite the veteran's having given a history of a "trick 
knee"), the veteran may be entitled to the presumption of 
soundness in prosecuting the claim concerning his right knee.  
He will be accorded the presumption of soundness unless  
"clear and unmistakable" evidence demonstrates that the 
disabling right knee condition for which he is seeking 
disability compensation existed prior to service.  

Thus, in order to be material to the service connection claim 
concerning the right knee, the evidence added to the record 
since the denial of the claim in October 1950, if first found 
to be new, must go to the question whether the right and the 
left pes planus condition, respectively, was permanently 
aggravated as a result of injury (or disease) incurred during 
service.

The Board finds that certain of the evidence introduced into 
the record since the October 1950 denial of the claim - - 
that is, the September 1971 VA x-ray report identifying 
various abnormalities of the right knee, the statement of 
J.Q. recounting the veteran's falling into a hole during 
service followed by the cracking - - implied to have been 
audible - - of the veteran's right knee, the statement of 
F.O. describing the apparent inability of the veteran shortly 
after his inservice surgery to be supported by both his legs, 
the testimony of the veteran concerning these same matters 
and also alleging that before service, he experienced no 
disability of the right knee - - is material to the claim.  
It is represents competent evidence on the kinds propositions 
which it, respectively, illustrates.  Grottveit.  Moreover, 
it is probative of the claim in that it suggests, 
particularly in conjunction with the evidence received before 
the last prior denial of the claim, that the veteran suffered 
injuries to his right knee during service resulting in 
ongoing problems with that knee.

The Board concludes that new and material evidence has been 
received in connection with the claim for service connection 
for a right knee condition.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.


ii.  Right and left pes planus

As stated above, the report of the veteran's service entrance 
examination notes the presence of bilateral pes planus.  The 
essence of the veteran's contentions concerning the issues of 
service connection for right and left pes planus, 
respectively, is that the condition was aggravated 
permanently as a result of service.  Under this theory, the 
question of service connection depends on whether the veteran 
is entitled to the conclusion of aggravation because the 
condition worsened during service or rather, is not 
entitlemed to the conclusion because there has been a 
specific finding that any worsening during service was due to 
the natural progress of such disease.

Thus, in order to be material to the service connection 
issues concerning right knee, and left pes planus, evidence 
added to the record since the July 1957 severance of service 
connection for bilateral pes planus must go to the question 
whether clearly and unmistakably, the right and the left pes 
planus condition, respectively, existed prior to service and, 
if this question is resolved in the affirmative, whether the 
condition was permanently aggravated as a result of injury 
(or disease) incurred during service.

The Board finds that certain of the evidence introduced into 
the record since the July 1957 severance of service 
connection - - that is, the 1970 medical records of Dr. 
Cinelli identifying tenosynovitis secondary to right pes 
planus and documenting the performance of a triple 
arthrodesis on the right foot and ankle, the September 1971 
VA x-ray report showing marked right pes planus deformity and 
other abnormalities of the right foot, and the testimony of 
the veteran at the December 2001 hearing before the 
undersigned alleging that both his feet became swollen after 
long hikes during service, that he would report to sick call 
for these symptoms, and that he was unsuccessfully fitted by 
VA for arch supports for both his feet shortly after service 
(the fact of which fitting, the Board notes, is documented by 
other evidence, the VA Notice to Report for Outpatient 
Service dated in November 1945) - - is material to the issues 
of service connection for both right and left pes planus.  It 
is represents competent evidence on the kinds of propositions 
which it, respectively, illustrates.  Grottveit.  Moreover, 
it is probative of the claims in that it suggests, 
particularly in conjunction with the evidence received before 
the last prior denial of the claim, that the veteran 
experienced a worsening of his right and left pes planus as a 
result of heavy use of his feet a during service.

The Board concludes that new and material evidence has been 
received in connection with the issue of service connection 
for bilateral pes planus.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen claims for service connection for right 
pes planus, left pes planus, and a right knee condition is 
granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

